 

Exhibit 10.1

CONSENT TO SUBLEASE

THIS CONSENT TO SUBLEASE (“Consent Agreement”) is entered into as of May 13,
2016, by and among PR 701 GATEWAY, LLC, a Delaware limited liability company
(“Landlord”), ATARA BIOTHERAPEUTICS, INC., a Delaware corporation (“Atara”), and
INTREXON CORPORATION, a Virginia corporation (“lntrexon”).

RECITALS:

A.

Landlord (as successor in interest to DWF III Gateway, LLC, a Delaware limited
liability company), as landlord, and Accesia, Inc., a Virginia corporation
(“Accesia”), as tenant, are parties to that certain Office Lease dated as of
November 13, 2012 (the “Accesia Lease”), pursuant to which Landlord leased to
Accesia certain premises containing approximately 7,038 rentable square feet
(the “Premises”) described as Suite 200 of the building located at 701 Gateway
Boulevard, South San Francisco, California (the “Building”).

B.

Accesia and Atara entered into that certain Sublease Agreement (the “Original
Sublease”) dated as of September 11, 2014, pursuant to which Accesia agreed to
sublease the Premises to Atara. Landlord consented to the Original Sublease
pursuant to that certain Landlord Consent to Sublease dated October 20, 2014.

C.

Landlord and Accesia entered into that certain Lease Termination Agreement (the
“Accesia Lease Termination Agreement”) dated as of May 12, 2015, pursuant to
which the Accesia Lease terminated as of June 1, 2015.

D.

As part of the transactions contemplated by the Accesia Lease Termination
Agreement, Landlord and Atara entered into that certain Attornment Agreement
dated as of June 9, 2015, pursuant to which Landlord became the
successor-in-interest to Accesia and the Original Sublease continued as a direct
sublease between Landlord and Atara.

E.

Atara and lntrexon have entered into that certain Sublease Agreement dated as of
April 21, 2016 and attached hereto as Exhibit A (the “Atara Sublease”), pursuant
to which Atara has agreed to sublease to Intrexon certain premises described as
follows: Suite 200 of the Building, comprised of approximately 7,038 rentable
square feet (the “Sublet Premises”) constituting all of the Premises

F.

Atara and lntrexon have requested Landlord’s consent to the Atara Sublease, and
Landlord has agreed to give such consent upon the terms and conditions contained
in this Consent Agreement.

NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the Atara Sublease subject to the following terms and conditions,
all of which are hereby acknowledged and agreed to by Atara and lntrexon:

1.

Atara Sublease Agreement.  Atara and lntrexon hereby represent that a true and
complete copy of the Atara Sublease is attached hereto and made a part hereof as
Exhibit A, and Atara and lntrexon agree that the Atara Sublease with respect to
Landlord and/or the Sublet Premises shall not be modified without Landlord’s
prior written consent, which consent shall not be unreasonably withheld.

2.

Representations.  Atara hereby represents and warrants that Atara (i) has full
power and authority to sublease the Sublet Premises to lntrexon, (ii) has not
transferred or conveyed its interest in the Original Sublease to any person or
entity collaterally or otherwise, and (iii) has full power and authority to
enter into the Atara Sublease and this Consent Agreement. Intrexon hereby
represents and warrants that Intrexon has full power and authority to enter into
the Atara Sublease and this Consent Agreement.

3.

Indemnity and Insurance.  Intrexon hereby assumes, with respect to Landlord, all
of the indemnity obligations of Atara under the Original Sublease with respect
to the Sublet Premises. In addition, lntrexon shall obtain and maintain the
insurance required under Section 2.07 of the Original Sublease, as amended by
Section 8 of the Atara Sublease. Nothing contained in this Section 3 shall be
construed as relieving or releasing Atara from any such indemnity or insurance
obligations. Notwithstanding the foregoing, to the extent the same is legally
permissible, Atara may satisfy such insurance obligation for itself and on
behalf of Intrexon.

4.

No Release.  Nothing contained in the Atara Sublease or this Consent Agreement
shall be construed as relieving or releasing Atara from any of its obligations
under the Original Sublease, it being expressly understood and agreed that Atara
shall remain liable for such obligations notwithstanding anything contained in
the Atara Sublease or this Consent Agreement or any

1

--------------------------------------------------------------------------------

 

subsequent assignment(s), sublease(s) or transfer(s) of the interest of the
subtenant under the Original Sublease. Atara shall be responsible for the
collection of all rent due it from Intrexon, and for the performance of all the
other terms and conditions of the Atara Sublease, it being understood that
Landlord is not a party to the Atara Sublease and, notwithstanding anything to
the contrary contained in the Atara Sublease, is not bound by any terms,
provisions, representations or warranties contained in the Atara Sublease and is
not obligated to Atara or lntrexon for any of the duties and obligations
contained therein. 

5.

Costs.  Atara shall reimburse Landlord for all reasonable costs and attorneys’
fees incurred by Landlord in preparing this Consent Agreement. Such costs and
expenses shall be paid to Landlord, as Additional Rent under the Original
Sublease, within ten (10) days following Landlord’s demand therefor.

6.

No Transfer.  Intrexon shall not further sublease the Sublet Premises, assign
its interest as the subtenant under the Atara Sublease or otherwise transfer its
interest in the Sublet Premises or the Atara Sublease to any person or entity
without the written consent of Landlord, which Landlord may withhold in its sole
discretion.

7.

Original Sublease.  The parties agree that the Atara Sublease is subject and
subordinate to the terms of the Original Sublease, and all terms of the Original
Sublease, other than Atara’s obligation to pay Base Rent, are incorporated into
the Atara Sublease. In no event shall the Atara Sublease or this Consent
Agreement be construed as granting or conferring upon Atara or Intrexon any
greater rights than those contained in the Original Sublease nor shall there be
any diminution of the rights and privileges of the Landlord under the Original
Sublease, nor shall the Original Sublease be deemed modified in any respect.
Without limiting the scope of the preceding sentence, any construction or
alterations performed in or to the Sublet Premises shall be performed with
Landlord’s prior written approval and in accordance with the terms and
conditions of the Original Sublease. It is hereby acknowledged and agreed that
any provisions in the Atara Sublease which limit the manner in which Atara may
amend the Original Sublease are binding only upon Atara and Intrexon as between
such parties. Landlord shall not be bound in any manner by such provisions and
may rely upon Atara’s execution of any agreements amending or terminating the
Original Sublease subsequent to the date hereof notwithstanding any contrary
provisions in the Atara Sublease.

8.

Parking and Services.  Any parking rights granted to Intrexon pursuant to the
Atara Sublease shall be satisfied out of the parking rights, if any, granted to
Atara under the Original Sublease. Atara hereby authorizes Intrexon, as agent
for Atara, to obtain services and materials for or related to the Sublet
Premises, and Atara agrees to pay for such services and materials as Additional
Rent under the Original Sublease upon written demand from Landlord. However, as
a convenience to Atara, Landlord may bill lntrexon directly for such services
and materials, or any portion thereof, in which event lntrexon shall pay for the
services and materials so billed upon written demand, provided that such billing
shall not relieve Atara from its primary obligation to pay for such services and
materials.

9.

Attornment.  If the Original Sublease or Atara’s right to possession thereunder
terminates for any reason prior to expiration of the Atara Sublease, lntrexon
agrees, at the written election of Landlord, to attorn to Landlord upon the then
executory terms and conditions of the Atara Sublease for the remainder of the
term of the Atara Sublease. In the event of any such election by Landlord,
Landlord will not be (a) liable for any Rent paid by Intrexon to Atara more than
one month in advance, or any security deposit paid by Intrexon to Atara, unless
same has been transferred to Landlord by Atara; (b) liable for any act or
omission of Atara under the Original Sublease, Atara Sublease or any other
agreement between Atara and Intrexon or for any default of Atara under any such
documents which occurred prior to the effective date of the attornment; (c)
subject to any defenses or offsets that Intrexon may have against Atara which
arose prior to the effective date of the attornment; (d) bound by any changes or
modifications made to the Atara Sublease without the written consent of
Landlord, (e) obligated in any manner with respect to the transfer, delivery,
use or condition of any furniture, equipment or other personal property in the
Sublet Premises which Sublandord agreed would be transferred to Intrexon or
which Atara agreed could be used by Intrexon during the term of the Atara
Sublease, or (f) liable for the payment of any improvement allowance, or any
other payment, credit, offset or amount due from Atara to Intrexon under the
Atara Sublease. If Landlord does not elect to have Intrexon attorn to Landlord
as described above, the Atara Sublease and all rights of Intrexon in the Sublet
Premises shall terminate upon the date of termination of the Original Sublease
or Atara’s right to possession thereunder. It is all parties’ expressed intent
that, should the Original Sublease terminate for any reason whatsoever,
including the voluntary surrender of same by Atara and the acceptance thereof by
Landlord, then the Atara Sublease shall terminate. This provision is entered
into with full knowledge of the case of Buttner v. Kasser (1912) 19 Cal.App.
755, and it is the parties’ express intent that the holding of Buttner and
similar cases shall not apply to the Atara Sublease. The terms of this Section 9
supercede any contrary provisions in the Atara Sublease.

10.

Payments Under the Atara Sublease.  If at any time Atara is in default under the
terms of the Original Sublease, Landlord shall have the right to contact
Intrexon and require Intrexon to pay all Rent due under the Atara Sublease
directly to Landlord until such time as Atara has cured such default. lntrexon
agrees to pay such sums directly to Landlord if requested by Landlord, and Atara
agrees that any such sums paid by lntrexon shall be deemed applied against any
sums owed by Intrexon under the Atara Sublease. Any such sums received by
Landlord from lntrexon shall be received by Landlord on behalf of Atara and
shall be

2

--------------------------------------------------------------------------------

 

applied by Landlord to any sums past due under the Original Sublease, in such
order of priority as required under the Original Sublease or, if the Original
Sublease is silent in such regard, then in such order of priority as Landlord
deems appropriate. The receipt of such funds by Landlord shall in no manner be
deemed to create a direct lease or sublease between Landlord and Intrexon. If
Intrexon fails to deliver its Atara Sublease payments directly to Landlord as
required herein following receipt of written notice from Landlord as described
above, then Landlord shall have the right to remove any signage of Intrexon, at
Intrexon’s cost, located outside the Premises or in the Building lobby or
elsewhere in the Building and to pursue any other rights or remedies available
to Landlord at law or in equity. 

11.

Excess Rent.  If Landlord is entitled to any excess rent from Atara pursuant to
the terms of the Original Sublease, then, in addition to all Rent otherwise
payable by Atara to Landlord under the Original Sublease, Atara shall also pay
to Landlord the portion of the excess rent to which Landlord is entitled under
the Original Sublease, in the manner described in the Original Sublease.
Landlord’s failure to bill Atara for, or to otherwise collect, such sums shall
in no manner be deemed a waiver by Landlord of its right to collect such sums in
accordance with the Original Sublease.

12.

Atara Notice Address.  Atara’s new address for notices to Atara under the
Original Sublease shall be as follows: Atara Biotherapeutics, Inc., 611 Gateway
Boulevard, Suite 900, South San Francisco, California 94080, Attention: General
Counsel.

13.

ERISA.  It is understood that from time to time during the term of the Original
Sublease, Landlord may be subject to the provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and as a result may be
prohibited by law from engaging in certain transactions. Atara and Intrexon each
represents and warrants after due inquiry that at the time this Consent
Agreement is entered into and at any time thereafter when its terms are amended
or modified, none of Atara, Intrexon or their respective “affiliates” (as
defined in Part VI (c) of Prohibited Transaction Exemption 84-14 (“PTE 84-14”),
as amended) has the authority to appoint or terminate The Prudential Insurance
Company of America (“Prudential”) as an investment manager to any employee
benefit plan invested in the Prudential separate account PRISA, nor the
authority to negotiate the terms of any management agreement between Prudential
and any such employee benefit plan for its investment in PRISA. Further, neither
Atara nor Intrexon is “related” to Prudential within the meaning of Part VI(h)
of PTE 84-14.

14.

Authority.  Each signatory of this Consent Agreement represents hereby that he
or she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting. Neither Atara nor Intrexon is, nor
shall either Atara or Intrexon during the term of the Original Sublease become,
a person or entity with whom Landlord is restricted from doing business under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H. R. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act”) and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively, “Anti­ Terrorism Laws”), including without
limitation persons and entities named on the Office of Foreign Asset Control
Specially Designated Nationals and Blocked Persons List (collectively,
“Prohibited Persons”). Neither Atara nor lntrexon is currently engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Premises or the Building. Neither
Atara nor lntrexon will, during the term of the Original Lease, engage in any
transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises or the Building.
If at any time after the date hereof either Atara or Intrexon becomes a
Prohibited Person, then Atara or Intrexon, as applicable, shall notify Landlord
within five (5) business days after becoming aware of such designation. If
either Atara or Intrexon breaches any representation or covenant set forth in
this Section, or if either Atara or Intrexon hereafter becomes a Prohibited
Person, then in any such event, the same shall constitute a breach of the
Original Sublease, entitling Landlord to any and all remedies under the Original
Sublease or at law or in equity (including the right to terminate the Original
Sublease without affording any notice or cure period).

15.

Certified Access Specialist.  Pursuant to California Civil Code Section 1938,
Landlord hereby notifies Atara and Intrexon that as of the date of this Consent
Agreement, the Sublet Premises has not undergone inspection by a “Certified
Access Specialist” to determine whether the Sublet Premises meet all applicable
construction-related accessibility standards under California Civil Code Section
55.53.

16.

Limitation of Landlord’s Liability.  Redress for any claim against Landlord
under this Consent Agreement shall be limited to and enforceable only against
and to the extent of Landlord’s interest in the Building. The obligations of
Landlord under this Consent Agreement, if any, are not intended to be and shall
not be personally binding on, nor shall any resort be had to the private
properties of, any of its or its investment manager’s trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Landlord be liable to Atara and/or Intrexon hereunder for
any lost profits, damage to business, or any form of special, indirect or
consequential damage.

[Signature Page Follows]

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord, Atara and Intrexon have executed this Consent
Agreement as of the date set forth above.

 

LANDLORD:

 

 

 

PR 701 GATEWAY, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

 

PRISA LHC, LLC,

a Delaware limited liability company

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kristin Paul

 

 

 

Name:

 

Kristin Paul

 

 

 

Title:

 

Vice President

 

 

 

Dated:

 

 

 

 

 

 

 

ATARA:

 

 

 

 

 

ATARA BIOTHERAPEUTICS, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

/s/ John McGrath

[gkwsdytal1sk000001.jpg]

Name:

 

John McGrath

Title:

 

CFO

Dated:

 

5/13/16

 

 

 

 

INTREXON:

 

 

 

 

 

INTREXON CORPORATION,

a Virginia corporation

 

 

 

 

 

By:

 

/s/ Rick Sterling

 

Name:

 

Rick Sterling

 

Title:

 

CFO

 

Dated:

 

5/14/14

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT A - ATARA SUBLEASE AGREEMENT

 

attached to and made a part of the Consent Agreement dated as of May 13, 2016

between PR 701 GATEWAY, LLC, a Delaware limited liability company,

ATARA BIOTHERAPEUTICS, INC., a Delaware corporation, and

INTREXON CORPORATION, a Virginia corporation

 

(see attached)

 

 

 

 

 

 

[gkwsdytal1sk000002.jpg]

 

 

A-1

Initials

 

--------------------------------------------------------------------------------

 

SUBLEASE AGREEMENT

This Sublease Agreement (this “Sublease”), made as of the 21st day of April
2016, by and between ATARA BIOTHERAPEUTICS, INC., a Delaware corporation, having
a mailing address at 611 Gateway Boulevard, Suite 900, South San Francisco,
California 94080 (“Sublandlord”), and, INTREXON CORPRORATION, a Virginia
corporation, having a mailing address at 20374 Seneca Meadows Parkway,
Germantown, Maryland 20876 (hereinafter referred to as “Subtenant”);

W I T N E S S E T H:

WHEREAS, PR 701 Gateway, LLC (as successor in interest to DWF III Gateway, LLC),
a Delaware limited Liability company (“Overlandlord”) and Accessia, Inc., a
Virginia corporation (“Accessia”) were parties to that certain Office Lease
dated as of November 13, 2012 (the “Accessia Lease”);

WHEREAS Accessia and Sublandlord entered into a Sublease Agreement dated as of
September 11, 2014 (the “Original Sublease”), pursuant to which Accessia leased
to Sublandlord 7,038 rentable square feet identified as Suite 200 (the
“Premises”) and located in the building identified as 701 Gateway Boulevard in
South San Francisco, California (the “Building”);

WHEREAS, Overlandlord and Accessia entered into a Termination Agreement (the
“Termination Agreement”) pursuant to which the Accessia Lease was terminated as
of June 1,2015 (the “Accessia Lease Termination Date”);

WHEREAS, in connection with the Termination Agreement, Overlandlord and
Sublandlord entered into an Attornment Agreement dated as of June 9 2015 (the
“Attornment Agreement”), pursuant to which the Original Sublease continued as a
direct sublease between Overlandlord and Sublandlord and provides that, as of
the Accessia Lease Termination Date, Overlandlord succeeded to Accessia’s
interest in the Original Sublease, and Sublandlord attorned to Overlandlord as
sublandlord under the Original Sublease upon the covenants, terms, and
conditions set forth in the Attornment Agreement. Hereinafter, the Original
Sublease (and the terms of the Accessia Lease incorporated therein by reference)
shall be referred to herein in as the “Overlease” and is attached hereto as
Exhibit C; and

WHEREAS, Subtenant now desires to sublet the Premises from Sublandlord upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

1.     Capitalized Terms. Any capitalized terms not otherwise defined in this
Sublease shall have the meanings ascribed thereto in the Overlease.

2.     Demise. Sublandlord does hereby sublease to Subtenant, and Subtenant does
hereby sublease from Sublandlord, upon and subject to the terms and conditions
of this Sublease and all zoning ordinances, and easements, restrictions and
conditions of record, the entirely of the Premises, as more particularly
delineated on the plan attached hereto as Exhibit A and made part hereof (the
“Subleased Premises”), together with the right to use the common areas and
facilities in the Building made available to Sublandlord under the Overlease in
accordance with the terms of the Overlease. Pursuant to the terms and provisions
of the Overlease, the Subleased Premises shall be used for general office and
uses incident thereto, and for no other use or purpose.

3.     Term and Extension Options.

(a)     The term of this Sublease shall commence on the date on which Landlord
makes the Subleased Premises available for occupancy by Subtenant hereunder,
which is targeted for May 1, 2016; provided, however, that the term of this
Sublease shall not commence prior to the date that Overlandlord consents to this
Sublease in writing (the “Term Commencement Date”). Promptly after the Term
Commencement Date is determined, Sublandlord and Subtenant shall execute so
acknowledgement thereof in the form attached hereto as Exhibit B. The term of
this Sublease shall end on January 31, 2017, or such earlier date upon which
said term may expire or be terminated pursuant to any of the conditions or
limitations or other provisions of this Sublease, or pursuant to law (which date
for the termination of the term hereof shall hereafter be called the
“Termination Date”).

4.     Condition of the Subleased Premises. Subtenant represents that it has
thoroughly examined the Subleased Premises and that, subject to the terms of
this Sublease, the same are accepted by Subtenant in their “as is”, “where is"
condition existing on the date of this Sublease; provided however, that the
Subleased Premises shall be delivered to Subtenant in “broom clean” free of all
debris and personal property other than the Furniture (defined below in
Paragraph 14). Except as explicitly set forth in this Sublease, Sublandlord has
made no representations, warranties or undertakings as to the present or future
condition of the Subleased Premises or the fitness

 

 

--------------------------------------------------------------------------------

 

and availability of the Subleased Premises for any particular use. The
acceptance of the Subleased Premises by Subtenant shall constitute an
acknowledgement by Subtenant that the Subleased Premises are in the condition
they are required to be in by this Sublease.

5.     Rent. Subtenant shall pay from and after the Term Commencement Date to
Sublandlord, Rent in the amount of $211,140 per annum ($30.00 per rentable
square foot per annum) in equal monthly installments of $17,595 in advance on
the first (1st) day of each calendar month during the term of this Sublease. The
Rent due hereunder shall be pro rated on a per diem basis for any partial
calendar month at the beginning or end of the term of this Sublease.
Simultaneously with the execution of this Sublease, Subtenant shall pay the Rent
with respect to the Subleased Premises for the first full month of the term
hereof ($17,595). The Rent paid hereunder shall be on a gross basis and, except
as explicitly set forth herein to the contrary, Subtenant shall not be required
to make additional payment to Sublandlord for taxes or operating expenses under
this Sublease.

6.     Utilities and Other Charges. In addition to the Rent, Subtenant shall be
responsible for reimbursing Sublandlord for all utilities and maintenance
charges (collectively, the “Utility Costs") that are charged by Overlandlord to
Sublandlord pursuant to the Overlease. Sublandlord shall provide Subtenant with
a monthly invoice of such charges and Subtenant shall make payment in full of
such amounts within ten (10) business days of receiving such invoice.

7.     Security Deposit. Simultaneously with the execution of this Sublease,
Subtenant shall deposit with Sublandlord a cash security deposit in the amount
of $17,595.00 to be held by Sublandlord to secure, in part, Subtenant's
obligations under this Sublease. Sublandlord shall have the right from time to
time, without prejudice to any other remedy Sublandlord may have on account
thereof, to apply such Security Deposit, or any part thereof, to Sublandlord’s
damages arising from, or to cute, a default by Subtenant under this Sublease.
Sublandlord shall return any Security Deposit then held by Sublandlord, or so
much thereof as shall not have theretofore been applied in accordance with the
terms of this paragraph, to Subtenant upon the expiration or earlier termination
of the Term of this Sublease and surrender of possession of the Subleased
Premises by Subtenant to Sublandlord as required by this Sublease; provided,
that if there is then-existing a default hereunder (or any circumstance which,
with the passage of time or the giving of notice, or both, would constitute a
default hereunder), Sublandlord shall retain a portion of the Security Deposit
reasonably necessary to cure such default and shall return the remainder of the
Security Deposit to Subtenant; provided that such retained portion will be
returned to Subtenant if (a) such retained portion is not applied to cure such
default by Sublandlord, (b) the amount applied to such cure is less than the
retained portion, and (c) such default does not materialize within thirty (30)
days after the expiration or earlier termination of this Sublease. While
Sublandlord holds such deposit, Sublandlord shall have no obligation to pay
interest on the same and shall have the right to commingle the same with
Sublandlord’s other funds. lf Sublandlord conveys Sublandlord's interest under
this Sublease, the deposit, or any part thereof not previously applied, shall be
turned over by Sublandlord to Sublandlord's grantee, and, if so turned over,
Subtenant agrees to look solely to such grantee for proper application of the
Security Deposit in accordance with the terms of this paragraph, and the return
thereof in accordance herewith.

8.     Insurance. Subtenant shall obtain and maintain with respect to the
Subleased Premises the insurance specified in Section 2.07 of the Overlease to
be obtained and maintained by Sublandlord, as lessee in amounts not less than
those specified in the Overlease. except as specified below, such modifications
only being effective with written consent of Overlandlord:

a.     Subtenant’s commercial general liability policy shall not be required to
include owned and non-owned automobile liability so long as this requirement
under the Overlease shall be maintained in the Business Auto Liability policy.

b.     Subtenant’s commercial general liability policy shall not be required to
include cross liability endorsements.

c.     Under the Overlease Section 16.1, with respect to the Subtenant in each
case shall carry a designation in "Best's Insurance Reports" as issued from time
to time throughout the term as follows: Policyholders' rating of no less than an
A-; financial rating of not less than VII.

d.     Under the Overlease Section 16.1 (c), with respect to the Subtenant,
Subtenant shall endeavor to notify Sublandlord and Overlandlord in writing at
least thirty (30) days prior to any cancellation or expiration of such policy,
or any reduction in the amounts of insurance carried.

In addition, Subtenant shall maintain Special Form Property insurance covering
Subtenant’s personal property, fixtures, equipment, the Furniture and any
alterations or improvements performed by or on behalf of Subtenant on the
Subleased Premises in amounts at least equal to the full replacement costs
thereof. All such policies of insurance shall name Overlandlord and Sublandlord
as additional insureds thereunder. Subtenant's insurance shall be primary over
Overlandlord's and Sublandlord's insurance with respect to the Subleased
Premises.

 

 

--------------------------------------------------------------------------------

 

9.     Indemnification of Overlandlord and Sublandlord. Notwithstanding any
other provision of this Sublease or the Overlease to the contrary, Subtenant
will defend, save Overlandlord and Sublandlord harmless, and will exonerate and
indemnify Overlandlord and Sublandlord, from and against any and all claims,
liabilities or penalties asserted by or on behalf of any person, firm,
corporation or public authority (except to the extent caused by the negligence
or willful misconduct of Sublandlord or Overlandlord or their respective
employees, agents and invitees):

(a)     On account of or based upon any injury to person, or loss of or damage
to property sustained or occurring on the Subleased Premises on account of or
based upon the act, omission, fault, negligence or misconduct of any person
whomsoever (other than Overlandlord and Sublandlord or their respective agents,
contractors or employees);

(b)     On account of or based upon any injury to person or loss of or damage to
property, sustained or occurring elsewhere (other than on the Subleased
Premises)in or about the Building (and, in particular, without limiting the
generality of the foregoing on or about the elevators, stairways, public
corridors, sidewalks, concourses, arcades, malls, galleries, vehicular tunnels,
approaches, areaways, roof, or other appurtenances and facilities used in
connection with the Building or the Premises) arising out of the negligent act
or omission or willful misconduct of Subtenant, its agents, employees or
invitees: and

(c)     On account of or based upon (including monies due on account of) any
work or thing whatsoever done (other than by Overlandlord or Sublandlord or
their respective contractors, agents or employees of either) on the Subleased
Premises during the term of this Sublease and during the period of time, if any,
prior to the Term Commencement Date that Subtenant may have been given access to
the Subleased Premises.

If either of Overlandlord or Sublandlord shall, without fault on its part, be
made a party to any litigation commenced by or against Subtenant, then Subtenant
shall protect, indemnify and hold Overlandlord or Sublandlord harmless and shall
pay all costs, expenses and reasonable legal fees incurred or paid by
Overlandlord or Sublandlord in connection with such litigation. In any legal
action brought to enforce the terms, covenants and conditions in this Sublease,
the nonprevailing party (as determined by the court) shall pay all costs,
expenses and reasonable legal fees of the prevailing party.

Subtenant shall neither do nor permit anything to be done by persons under
Subtenant’s control anything which would cause a default under the Overlease, or
termination or forfeiture by reason of any right of termination or forfeiture,
reserved or vested in Overlandlord under the Overlease, and Subtenant shall
indemnify and hold Sublandlord harmless from and against all claims of any kind
whatsoever by reason of breach or default on the part of Subtenant, or
termination or forfeiture which is the consequence of any such breach or default

10.     Terms of Overlease. Except as expressly otherwise provided in this
Sublease, including, without limitation. Paragraph 14 below, as between the
parties hereto, all of the terms, provisions, covenants and conditions of the
Overlease are incorporated herein by reference and hereby made a part of this
Sublease. For purposes of such incorporation by reference, all references 10
Landlord and Tenant in the Overlease shall be deemed references to Sublandlord
and Subtenant, all references to the Premises in the Overlease shall be deemed
references to the Sublease Premises and all references to the term of the
Overlease shall be deemed references to the term of this Sublease. Subtenant
shall be entitled to the same notice and cure periods, less three (3) business
days, as Sublandlord is afforded pursuant to the Overlease, provided that if a
notice and/or cure period under the Overlease did not simultaneously commence,
the notice and cure period shall be as set forth in the Overlease.
Notwithstanding the foregoing, under no circumstances shall Subtenant’s notice
and cure period hereunder be less than one (1) business day. Sublandlord shall
have all of the rights of Overlandlord under the Overlease as against Subtenant
and as between the parties hereto, Subtenant covenants and agrees (a) to perform
and observe all of the agreements, covenants, terms and conditions of the
Overlease with respect to the Subleased Premises (and the Building and Common
Areas, to the extent applicable) arising on or after the Term Commencement Date
and relating to the periods after the date thereof to the extent that the same
are not modified or amended by this Sublease, and (b) that it shall not do or
suffer or permit anything to be done which would constitute a default under the
Overlease, and (c) that notwithstanding any other provision of this Sublease to
the contrary, any act or omission by Subtenant which constitutes a default under
the Overlease with respect to the Premises shall also constitute a default
hereunder.

11.     Overlandlord’s Services and Obligations under the Overlease. Except as
expressly provided in this Sublease, Subtenant agrees that Sublandlord shall not
be obligated to furnish for Subtenant any services required to be provided by
Overlandlord pursuant to the Overlease, all of which shall be provided by
Overlandlord. If Overlandlord shall fail to perform its obligations under the
Overlease and such failure materially interferes with Subtenant’s occupancy or
its rights hereunder, Sublandlord shall, upon written request of Subtenant, make
reasonable efforts (at no cost or expense to Sublandlord unless Subtenant first
agrees to reimburse Sublandlord in full for all such reasonable costs and
expenses) to enforce the obligations of Overlandlord, including promptly
notifying Overlandlord of its nonperformance under the Overlease and requesting
that Overlandlord perform its obligation under the Overlease. Sublandlord and
Subtenant acknowledge and agree that Subtenant, at Subtenant’s sole cost and
expense, shall maintain all laboratory specific mechanical equipment serving the
Subleased Premises during the term of this Sublease.

 

 

--------------------------------------------------------------------------------

 

12.     Subtenant Alterations and Improvements. Notwithstanding the terms of the
Overlease governing alterations, Subtenant shall not have the right to make any
alterations to the Subleased Premises.

13.     Certain Provisions Not Incorporated.

(a)     The following provisions of the Accessia Lease are expressly not
incorporated into this Sublease: Articles 4, 5, 6, 8, 12, 20 and 21 and Exhibits
C (Work Letter), D (Acknowledgment of Lease Commencement), F (Option to Extend)
and G (Guaranty).

(b)     The following provisions of the Original Sublease are expressly not
incorporated into this Sublease: Sections 2.02, 2.03, 2.06, 2.11, 2.13, 2.17 and
2.24, and Exhibits A (Description of Premises) and B (List of Furniture and
Equipment).

Subtenant acknowledges that, except for the redacted portions thereof, it has
reviewed the Accessia Lease and the Original Sublease attached hereto and made a
part hereof as Exhibit C, and that it is familiar with the contents thereof.

14.     Furniture.

During the term of this Sublease, Subtenant shall have, at no additional cost or
charge payable by Subtenant hereunder, the exclusive license to use the
furniture belonging to Overlandlord and located within the Subleased Premises as
of the Term Commencement Date (the “Furniture”),·in its “as is” “where is”
condition and “with all faults,” in connection with Subtenant’s business at the
Subleased Premises. Upon the termination or expiration of this Sublease,
Subtenant shall purchase the Furniture from Overlandlord for $1.00 and shall
remove the Furniture from the Subleased Premises.

15.     Assigning and subletting. Notwithstanding anything to the contrary in
Section 2.17 of the Overlease, Subtenant covenants and agrees that neither this
Sublease nor the term hereof and leasehold hereby granted, nor any interest
herein or therein, will be assigned, mortgaged, pledged, encumbered or otherwise
transferred, voluntarily, by operation of law or otherwise, and that neither the
Premises, nor any part thereof will be encumbered in any manner by reason of any
act or omission on the part of Subtenant.

16.     Notice. Any and all communications delivered hereunder shall be in
writing and given or served in accordance with Section 2.21 of the Overlease,
addressed as follows:

if to Overlandlord:

As provided in the Attornment Agreement.

if to Sublandlord:

Atara Biotherapeutics, Inc.

611 Gateway Boulevard, Suite 900

South San Francisco, California 94080

Attn: General Counsel

with a copy to:

Faber Daeufer & Itrato PC

890 Winter Street, Suite 315

Waltham, Massachusetts 02451

Attn: Brian M. Connelly

and if to Subtenant;

Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, Maryland 20876

Attn: Chief Legal Counsel

or to such other address and attention as any of the above shall notify the
others in writing.

 

 

--------------------------------------------------------------------------------

 

17.     Successors and Assigns. This Sublease and everything herein contained
shall extend to and bind and inure to the benefit of Sublandlord and its
successors and assigns and Subtenant and its heirs, executors, administrators
and permitted successors and assigns. No rights shall inure to the benefit of
any assignee, subtenant or occupant.

18.     Miscellaneous. Neither Sublandlord nor any agent or representative of
Sublandlord has made or is making, and Subtenant in executing and delivering
this Sublease is not relying upon, any warranties, representations, promises or
statements whatsoever, except to the extent expressly set forth in this
Sublease. All understandings and agreements, if any, heretofore had between the
parties are merged into this Sublease, which alone fully and completely
expresses the agreement of the parties. No surrender of possession of the
Subleased Premises or of any part thereof or of any remainder of the term of
this Sublease shall release Subtenant from any of its obligations hereunder
unless accepted by Sublandlord In writing. The receipt and retention by
Sublandlord of Base Rent or Additional Rent from anyone other than Subtenant
shall not be deemed a waiver of the breach by Subtenant of any covenant,
agreement, term or provision of this Sublease, or as the acceptance of such
other person as a tenant, or as a release of Subtenant from the covenants,
agreements, terms, provisions and conditions herein contained. The receipt and
retention by Sublandlord of Base Rent or Additional Rent with knowledge of the
breach of any covenant, agreement, term, provision or condition herein contained
shall not be deemed a waiver of such breach. This Sublease shall be governed by,
and construed in accordance with the laws of the State of California.

19.     Casualty and Condemnation. Notwithstanding anything to the Contrary
contained in this Sublease or in the Overlease, Subtenant shall not have the
right to terminate this Sublease as to all or any part of the Subleased
Premises, or be entitled to an abatement Rent, or any other item of rental, by
reason of a casualty or condemnation affecting the Subleased Premises or any
appurtenant rights thereto unless Sublandlord is entitled to terminate the
Overlease or is entitled to a corresponding abatement with respect to its
corresponding obligation under the Overlease. If Sublandlord is entitled to
terminate the Overlease for all or any portion of the Subleased Premises or on
account of any damage to any appurtenant right thereto by reason of casualty or
condemnation, Subtenant may terminate this Sublease as to any corresponding part
of the Subleased Premises by written notice to Sublandlord given at least five
(5) business days prior to the date(s) Sublandlord is required to give notice to
Overlandlord of such termination under the terms of the Overlease.

20.     Overlandlord’s Consent. It is hereby acknowledged by Sublandlord and
Subtenant that Overlandlord’s consent to this Sublease shall not create any
contractual liability or duty on the part of Overlandlord or its agent to the
Subtenant, and shall not in any manner increase, decrease or otherwise affect
the rights and obligations of Overlandlord and Sublandlord, as the lessee under
the Overlease, with respect to the Premises.

21.     Sublandlord’s Consent. Whenever Sublandlord's consent is required under
this Sublease or any provision of the Overlease as incorporated by reference
Sublandlord's rejection of a request made by Subtenant shall not be deemed
unreasonable, in any case, if such rejection is based on Overlandlord's
rejection of such request.

22.     Brokers. Sublandlord and Subtenant each hereby represent and warrant
that it has not dealt with any broker other than Cornish & Carey Commercial
d/b/a Newmark Cornish & Carey and Kidder Mathews in connection with this
Sublease for the Subleased Premises, and Sublandlord shall pay any brokerage
fees which shall be due in connection therewith pursuant to a separate
agreement. Each party shall indemnify the other against any cost or liability
resulting from the indemnifying party's breach of the foregoing representation
and warranty.

23.     Place for payments. All payments required to be made by Subtenant herein
shall be made to Sublandlord, at Sublandlord's office specified in Paragraph 16,
by wired funds of Subtenant or electronic ACH transfers as directed by
Sublandlord from time to time, or to such agent or agents of Sublandlord or at
such other place as Sublandlord shall hereafter from time to time direct in
writing.

24.     Termination of Overlease. In the event that the Overlease shall be
cancelled or terminated, the term of this Sublease shall automatically terminate
as of the date of such cancellation or termination of the Overlease and
Sublandlord shall not be liable in any way or to any extent to Subtenant for
such termination or cancellation or for any damages or losses incurred or
claimed to be incurred by Subtenant as a result thereof.

25.     Sublandlord’s obligations.

(a)     Provided Subtenant is not in default hereunder beyond applicable notice
and cure periods, Sublandlord hereby agrees (a) to make all payments of rent and
other amounts required to be paid to Overlandlord under the Overlease, (b) to
perform all other obligations Imposed upon it by the Overlease which are not
assumed by Subtenant hereunder. Sublandlord has no obligation to perform any
services for Subtenant.

 

 

--------------------------------------------------------------------------------

 

(b)     Sublandlord hereby represents to Subtenant as of the date of this
Sublease that to the best of its knowledge: (i) the Overlease is in full force
and effect and, except as otherwise set forth herein, has not been modified or
amended; (ii) Sublandlord has not received a notice from Overlandlord setting
forth a Default under the Overlease, which Default remains uncured as of the
date hereof; and (iii) the execution, delivery and performance of this Sublease
has been duly and validly authorized by Sublandlord, and the person signing this
Sublease on behalf at Sublandlord is duly authorized to execute this Sublease on
behalf of Sublandlord.

26.     Surrender. At the expiration or earlier termination of the term of the
Sublease Subtenant shall surrender the Subleased Premises to Sublandlord in the
condition required under the Overlease including without limitation with respect
to the provisions of the Overlease and the reports required thereunder.

[Remainder of page intentionally blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease,
as an instrument under seal, as of the day and year first above written.

 

SUBLANDLORD:

 

ATARA BIOTHERAPEUTICS, INC., a

Delaware corporation

 

 

 

By:

 

/s/ John McGrath

 

 

Name:

John McGrath

 

 

Title:

CFO

 

 

[gkwsdytal1sk000003.jpg]

 

SUBTENANT:

 

INTREXON CORPORATION, a Virginia

corporation

 

 

 

By:

 

/s/ Robert F. Walsh III

 

 

Name:

Robert F. Walsh III

 

 

Title:

President, or IPD

 

 

 

 

 

 

 

By:

 

/s/ Rick Sterling

 

 

Name:

Rick Sterling

 

 

Title:

CFO

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SUBLEASED PREMISES

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Sublease Term Commencement Date Acknowledgement

 

THIS SUBLEASE TERM COMMENCEMENT DATE ACKNOWLEDGEMENT (the “Acknowledgement”) is
entered into as of            , 2016, by and between Atara Biotherapeutics. Inc.
(“Sublandlord”), and IntrcxonCorporation (“Subtenant”);

W I T N E S S E T H:

WHEREAS, Sublandlord and Subtenant have entered into that certain Sublease
Agreement dated as of           , 2016 (the “Sublease”), pursuant to which
Subtenant has Subleased from Sublandlord certain premises referred to as Suite
200 located in the building located at 701 Gateway Boulevard, for a term ending
on January 31, 2017.

 

WHEREAS, pursuant to the Sublease, Sublandlord and Subtenant have agreed to
enter into this Acknowledgement to acknowledge the occurrence of the Term
Commencement Date.

 

NOW, THEREFORE, the parties hereto, for themselves, their permitted successors
and assigns, mutually covenant and agree that the Term Commencement Date under
the Sublease is              , 2016.

[Signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this
acknowledgement as of the day and year first above written.

 

SUBLANDLORD:

 

ATARA BIOTHERAPEUTICS, INC., a

Delaware corporation

 

By

 

Name:

 

Title:

 

 

SUBTENANT:

 

INTREXON CORPORATION, a Virginia

Corporation

 

By

/s/ Rick Sterling

Name:

Rick Sterling

Title:

CFO

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

OVERLEASE

[to be attached]

 

 

 